DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 52-71 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Priority
1.	This patent application is a continuation application of U.S. Application No. 
15/505,452, filed February 21, 2017, which is the U.S. national phase of International Application No. PCT/US2015/045837 filed August 19, 2015 which claims priority to and the benefit of the filing date of U.S. Provisional Patent Application No. 62/040,774, filed August 22, 2014

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/23/2020 and 01/13/2022  is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 57 and 67 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 57 and 67 recite “lung” and “pleura” which is a human organism.
Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10548679. 
Although the claim 52 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the system claim 11 of the U.S. Patent No. 10548679. Except claim 62 is missing the limitations of determine an environmental factor for the movable medical instrument based at least on the model of the patient anatomy, wherein the environmental factor includes a cross-sectional distance of an anatomical passageway in the patient anatomy at a current location of the distal tip of the movable medical instrument which is limitation as described in claim 52 “determine a distance between a distal tip of the medical instrument and an identified anatomical area” and claim 57 “at least a portion of the medical instrument is located in a lung in a patient anatomy”. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims of the instant application to have the environmental factor includes a cross-sectional distance of an anatomical passageway in the patient anatomy at a current location of the distal tip of the movable medical instrument in order the enhance the operation of the robotic system. 

7.	Claim 62 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10548679. 
Although the claim 62 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the method claim 1 of the U.S. Patent No. 10548679. Except claim 62 is missing the limitations of  a control factor based on a position and the control factor includes a dynamic parameter for the operator input device movement. It is obvious to have use the control factor that includes a dynamic parameter/velocity for the operator input device movement. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims of the instant application to includes the technique of the control factor that includes a dynamic parameter/velocity for the operator input device movement in order the enhance the operation of the robotic system. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 52-55, 57-65 and 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/150050 Schlesinger et al. in view of Stern et al. US2007/0083098. 
11.	Regarding claims 52 and 62, Schlesinger discloses a method of controlling a movement of a medical instrument a medical instrument system(see at least  lines 1-28 page 2, and Figs. 1-19B) comprising: 
a control system (see at least lines 14-22, page 16); and 
an operator input device coupled to a medical instrument through the control system (see at least claims 1 and 12, lines 1-28 page 2, and Figs. 1-19B), wherein the control system comprises: 
a processor (see at least lines 14-22, page 16); and 
a memory comprising machine readable instructions that, when executed by the processor  (see at least lines 22-32, page 6, lines 14-22, page 16), cause the control system to: 
determine a distance between a distal tip of the medical instrument and an identified anatomical area (distance see at least lines 7-10, page 30 and Figs. 19A-C); 
receive an input instruction from the operator input device (input command from master device see at least claim 12, page 27, line 19-27, line 31- line 27,page 28 and Figs. 1-19B);  
map the input instruction to an output instruction for the medical instrument, including applying the motion scaling parameter to the input instruction to create the output instruction (sensor is used to sense the load applied at distal end of the instrument, and applying an input commands scaling factor to the input commands based on see at least claim 12, page 27, line 19-27, line 31- line 27,page 28 and Figs. 1-19B); and 
instruct an actuator to move the medical instrument based on the output instruction (the instrument is then move based on the input commands see at least claim 12, page 27, line 19-27, line 31- line 27,page 28 and Figs. 1-19B). 
Schlesinger does not explicitly disclose determine a motion scaling parameter based on the distance.
However, Stern is directed to scaling in surgical robotic system. Stern discloses the system determine motion scaling based on the distance (see at least abstract,  [¶ 7, 9, 116 & 125-126] and Fig. 1-12)
Therefore, from the teaching of Stern, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schlesinger to use the technique of determining the motion scaling parameter based on the distance similar to that of the teaching of Stern in order to move the robotic arm more accurately. 

12.	Regarding claims 53 and 63, Schlesinger discloses further comprising a sensor mounted on the medical instrument, wherein the control system is configured to determine the distance based on sensor data from the sensor (sensor mounted on the instrument to determine the distance see  at least lines 12-24, page 17and Fig.1).  

13.	Regarding claims 54 and 64, Schlesinger discloses wherein the sensor comprises an ultrasound sensor (The instrument assembly includes ultrasound sensor see at least line 22-26 pg. 25).  

14.	Regarding claims 55 and 65, Schlesinger and Stern in combination disclose all the limitations of claim 52, furthermore, Stern discloses the sensor comprises a camera (camera see at least [¶ 34]).  Therefore, from the teaching of Stern, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schlesinger to provide a camera/sensor similar to that of the teaching of Stern in order enhance accurately of the collected data. 

15.	Regarding claims 57 and 67, Schlesinger and Stern in combination disclose all the limitations of claim 52, Schlesinger does not explicitly disclose at least a portion of the medical instrument is located in a lung in a patient anatomy, and the identified anatomical area is a pleura of the patient anatomy.  
Schlesinger discloses the claimed invention except for having the “at least a portion of the medical instrument is located in a lung in a patient anatomy, and the identified anatomical area is a pleura of the patient anatomy.” It would have been obvious to one having ordinary skill in the art at the time the invention was made to have portion of the medical instrument is movable in lung and identified the pleura of the patient anatomy, since it has been held to be with in the general skill of a worker in the art to move the portion of the instrument in the lung and identified the pleura of the patient anatomy based on it suitability for the intended use as a matter of design choice.
16.	Regarding claims 58 and 68, Schlesinger discloses applying the motion scaling parameter to the input instructions to create the output instruction comprises scaling the input instructions lower to create the output instruction (see at least lines 9-14, page 28). 
17.	Regarding claims 59 and 69, Schlesinger discloses applying the motion scaling parameter to the input instructions to create the output instruction comprises scaling the input instructions higher to create the output instruction (see at least lines 15-20, page 28).

18.	Regarding claims 60 and 70, Schlesinger and Stern in combination disclose all the limitations of claim 52, Schlesinger does not explicitly disclose wherein the machine readable instructions, when executed by the processor, further cause the control system to: determine a second distance between the distal tip of the medical instrument and the identified anatomical area (the system determine the distance/depth to from distal tip to target area, that means determine first, second distance and so on to target area see at least lines 7-10, page 30 and Figs. 19A-C); 
receive a second input instruction from the operator input device (operator input second command from master device associated with the second distance see at least claim 12, page 27, line 19-27, line 31- line 27,page 28 and Figs. 1-19B); 
map the second input instruction to a second output instruction for the medical instrument, including applying the second motion scaling parameter to the second input instruction to create the second output instruction (sensor is used to sense the load applied at distal end of the instrument, and applying an input second commands scaling factor to the input commands based on see at least claim 12, page 27, line 19-27, line 31- line 27,page 28 and Figs. 1-19B); and 
instruct the actuator to move the medical instrument based on the second output instruction, (the instrument is then move based on the input second commands see at least claim 12, page 27, line 19-27, line 31- line 27,page 28 and Figs. 1-19B). 
Schlesinger does not explicitly disclose determine a second motion scaling parameter based on the second distance; wherein the second motion scaling parameter is larger than the motion scaling parameter.
However, Stern is directed to scaling in surgical robotic system. Stern discloses the system determine motion scaling based on the distance (“adjusting the motion scale of movement so that the operator's hand movements and input into input device 4 appear in proportion to the surgical site as displayed by display 3, irrigation at the surgical site at an appropriate distance from an integrated irrigation/endoscope structure” that means the system determine the second motion scaling parameter based on the distance, and given that the system adjust the motion scaling parameter based on distance and when the second distance is large then second motion scaling parameter is larger than the motion scaling parameter see at least abstract,  [¶ 116 & 125-126] and Fig. 1-12)
Therefore, from the teaching of Stern, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schlesinger to use the technique of determining the second motion scaling parameter based on the distance similar to that of the teaching of Stern in order to move the robotic arm more accurately.
 
19.	Regarding claims 61 and 71, Schlesinger and Stern in combination disclose all the limitations of claim 52, Schlesinger does not explicitly disclose wherein the machine readable instructions, when executed by the processor, further cause the control system to: determine a second distance between the distal tip of the medical instrument and the identified anatomical area (the system determine the distance/depth to from distal tip to target area, that means determine first, second distance and so on to target area see at least lines 7-10, page 30 and Figs. 19A-C); 
receive a second input instruction from the operator input device (operator input second command from master device associated with the second distance see at least claim 12, page 27, line 19-27, line 31- line 27,page 28 and Figs. 1-19B); 
map the second input instruction to a second output instruction for the medical instrument, including applying the second motion scaling parameter to the second input instruction to create the second output instruction (sensor is used to sense the load applied at distal end of the instrument, and applying an input second commands scaling factor to the input commands based on see at least claim 12, page 27, line 19-27, line 31- line 27,page 28 and Figs. 1-19B); and 
instruct the actuator to move the medical instrument based on the second output instruction, (the instrument is then move based on the input second commands see at least claim 12, page 27, line 19-27, line 31- line 27,page 28 and Figs. 1-19B). 
Schlesinger does not explicitly disclose determine a second motion scaling parameter based on the second distance; wherein the second motion scaling parameter is larger than the motion scaling parameter.
However, Stern is directed to scaling in surgical robotic system. Stern discloses the system determine motion scaling based on the distance (“adjusting the motion scale of movement so that the operator's hand movements and input into input device 4 appear in proportion to the surgical site as displayed by display 3, irrigation at the surgical site at an appropriate distance from an integrated irrigation/endoscope structure” that means the system determine the second motion scaling parameter based on the distance, and given that the system adjust the motion scaling parameter based on distance and when the second distance is small then second motion scaling parameter is smaller than the motion scaling parameter see at least abstract,  [¶ 116 & 125-126] and Fig. 1-12)
Therefore, from the teaching of Stern, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schlesinger to use the technique of determining the second motion scaling parameter based on the distance similar to that of the teaching of Stern in order to move the robotic arm more accurately. 

20.	Claims 56 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/150050 Schlesinger et al. in view of Stern et al. US2007/0083098, further in view of Hayashibe et al. “Laser-scan endoscope system for intraoperative geometry acquisition and surgical robot safety management”
21.	Regarding claims 56 and 66, Schlesinger and Stern in combination disclose all the limitations of claim 52 and 62 Schlesinger does not explicitly disclose the sensor comprises a laser scanner.  
However, Hayashibe is directed to Laser-scan endoscope system. Hayashibe discloses robotic laparoscopic surgery system includes a laser-scan endoscope (see at least   abstract and Fig. 1-13). Therefore, from the teaching of Hayashibe, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schlesinger to provide a laser scanner similar to that of the teaching of Hayashibe in order enhance accurately of the collected data. 
Conclusion

22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667